Title: To Thomas Jefferson from Bernard Peyton, 10 March 1824
From: Peyton, Bernard
To: Jefferson, Thomas


My Dear Sir,
Rich’d
10 March 1824—
My particular friends Colonel Campbell, (of the senate) with his Lady, & Major Campbell, of the Executive Council, have long promised themselves the pleasure of calling on you, in their excursions up & down the Country, thro’ your immediate neighbourhood, but have never found it entirely convenient to do so, until now, when they will hand you this—These Gentleman are already so well known to you, by character, that it is quite unnecessary for me to do more, than to announce their names to you, to ensure their favorable reception at Monticello: they are both steady friends to the University, and are desirous of viewing it more particularly than they have been able to do before; I have assured them that you would afford every facility, in accomplishing this purpose—With great respect Dr Sir Your mo: obd: St:Bernard Peyton